Exhibit 10.1
EXECUTION COPY


COMMON STOCK PURCHASE AGREEMENT


COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of October 21, 2005
by and between GLYCOGENESYS, INC., a Nevada corporation (the “Company”), and
FUSION CAPITAL FUND II, LLC, an Illinois limited liability company (the
“Buyer”). Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.


WHEREAS:


Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twenty Million Dollars ($20,000,000) of the Company's common stock, par value
$0.01 per share (the “Common Stock”). The shares of Common Stock to be purchased
hereunder are referred to herein as the "Purchase Shares."


NOW THEREFORE, the Company and the Buyer hereby agree as follows:


1.  PURCHASE OF COMMON STOCK.


Subject to the terms and conditions set forth in Sections 6, 7 and 9 below, the
Company hereby agrees to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Company, Purchase Shares as follows:


(a) Commencement of Purchases of Common Stock. The purchase and sale of Purchase
Shares hereunder shall commence (the "Commencement") within five (5) Trading
Days following the date of satisfaction of the conditions to the Commencement
set forth in Sections 6 and 7 below (the date of such Commencement, the
"Commencement Date").


(b) Buyer's Purchase Rights and Obligations. Subject to the Company’s right to
suspend purchases under Section 1(d)(ii) hereof, the Buyer shall buy Purchase
Shares (“Daily Purchases”) on each Trading Day during each Monthly Period equal
to the Daily Purchase Amount (as defined in Section 1(c)(i)) at the Purchase
Price. From time to time, the Company shall also have the right but not the
obligation, by its delivery to the Buyer of a Block Purchase Notice (as defined
in Section 1(c)(iv)), to require the Buyer to buy Purchase Shares (a “Block
Purchase”) equal to the Block Purchase Amount (as defined in Section 1(c)(iv))
at the Block Purchase Price (as defined in Section 1(c)(iv)). The Buyer shall
promptly pay to the Company an amount equal to the Purchase Amount with respect
to such Purchase Shares as full payment for the purchase of the Purchase Shares
so received. The Company shall not issue any fraction of a share of Common Stock
upon any purchase. If the issuance would result in the issuance of a fraction of
a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America by check
or wire transfer of immediately available funds to such account as the Company
may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Trading Day, the same
shall instead be due on the next succeeding day which is a Trading Day.


 
 

--------------------------------------------------------------------------------

 
(c) The Daily Purchase Amount; Company's Right to Decrease or Increase the Daily
Purchase Amount; the Block Purchase Amount.


(i) The Daily Purchase Amount. As used herein the term “Original Daily Purchase
Amount” shall mean Forty Thousand Dollars ($40,000) per Trading Day. As used
herein, the term “Daily Purchase Amount” shall mean initially Forty Thousand
Dollars ($40,000) per Trading Day, which amount may be increased or decreased
from time to time pursuant to this Section 1(c).


(ii) Company’s Right to Decrease the Daily Purchase Amount. The Company shall
always have the right at any time to decrease the amount of the Daily Purchase
Amount by delivering written notice (a “Daily Purchase Amount Decrease Notice”)
to the Buyer which notice shall specify the new Daily Purchase Amount. The
decrease in the Daily Purchase Amount shall become effective one Trading Day
after receipt by the Buyer of the Daily Purchase Amount Decrease Notice. Any
purchases by the Buyer which have a Purchase Date on or prior to the first (1st)
Trading Day after receipt by the Buyer of a Daily Purchase Amount Decrease
Notice must be honored by the Company as otherwise provided herein. The decrease
in the Daily Purchase Amount shall remain in effect until the Company delivers
to the Buyer a Daily Purchase Amount Increase Notice (as defined below).


(iii) Company’s Right to Increase the Daily Purchase Amount. The Company shall
have the right (but not the obligation) to increase the amount of the Daily
Purchase Amount in accordance with the terms and conditions set forth in this
Section 1(c)(iii) by delivering written notice to the Buyer stating the new
amount of the Daily Purchase Amount (a “Daily Purchase Amount Increase Notice”).
A Daily Purchase Amount Increase Notice shall be effective five (5) Trading Days
after receipt by the Buyer. The Company shall always have the right at any time
to increase the amount of the Daily Purchase Amount up to the Original Daily
Purchase Amount. With respect to increases in the Daily Purchase Amount above
the Original Daily Purchase Amount, as the market price for the Common Stock
increases the Company shall have the right from time to time to increase the
Daily Purchase Amount as follows. For every $0.10 increase in Threshold Price
above $1.25 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction),
the Company shall have the right to increase the Daily Purchase Amount by up to
an additional $4,000 in excess of the Original Daily Purchase Amount. “Threshold
Price” for purposes hereof means the lowest Sale Price of the Common Stock
during the five (5) consecutive Trading Days immediately prior to the submission
to the Buyer of a Daily Purchase Amount Increase Notice (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction). For example, if the Threshold Price is
$1.35, the Company shall have the right to increase the Daily Purchase Amount to
up to $44,000 in the aggregate. If the Threshold Price is $1.75, the Company
shall have the right to increase the Daily Purchase Amount to up to $60,000 in
the aggregate. Any increase in the amount of the Daily Purchase Amount shall
continue in effect until the delivery to the Buyer of a Daily Purchase Amount
Decrease Notice. However, if at any time during any Trading Day the Sale Price
of the Common Stock is below the applicable Threshold Price, such increase in
the Daily Purchase Amount shall be void and the Buyer’s obligations to buy
Purchase Shares hereunder in excess of the applicable maximum Daily Purchase
Amount shall be terminated (e.g., if the Company has issued a Daily Purchase
Amount Increase Notice to purchase $60,000 but the Sale Price of the Common
Stock subsequently is $1.65, the Daily Purchase Amount shall be reduced to
$56,000). Thereafter, the Company shall again have the right to increase the
amount of the Daily Purchase Amount as set forth herein by delivery of a new
Daily Purchase Amount Increase Notice only if the Sale Price of the Common Stock
is above the applicable Threshold Price on each of five (5) consecutive Trading
Days immediately prior to such new Daily Purchase Amount Increase Notice.


 
 

--------------------------------------------------------------------------------

 
(iv) The Block Purchase Amount. As used herein the term “Block Purchase Amount”
shall mean such Purchase Amount as specified by the Company in a Block Purchase
Notice. As used herein the term “Block Purchase Notice” shall mean an
irrevocable written notice from the Company to the Buyer directing the Buyer to
buy the Purchase Amount in Purchase Shares as specified by the Company therein
at the Block Purchase Price. For a Block Purchase Notice to be valid the
following conditions must be met: (1) the Block Purchase Amount shall not exceed
Two Hundred Fifty Thousand Dollars ($250,000) per Block Purchase Notice, (2) the
Company must deliver the Purchase Shares (based on a reasonable good faith
estimate with any actual difference in the number of Purchase Shares to be
settled within two Trading Days) on the same day as the Block Purchase Notice is
delivered and (3) the Sale Price of the Common Stock must have been above $1.75
(subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) during the ten (10)
Trading Days prior to the delivery of the Block Purchase Notice. The Block
Purchase Amount may be increased to up to $500,000 if the Sale Price of the
Common Stock is above $2.75 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) during the ten (10) Trading Days prior to the delivery of
the Block Purchase Notice. The Block Purchase Amount may be increased to up to
$750,000 if the Sale Price of the Common Stock is above $3.75 (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) during the ten (10) Trading
Days prior to the delivery of the Block Purchase Notice. The Block Purchase
Amount may be increased to up to $1,000,000 if the Sale Price of the Common
Stock is above $4.75 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
during the ten (10) Trading Days prior to the delivery of the Block Purchase
Notice. The Company may deliver multiple Block Purchase Notices as it shall
determine; provided however, at least ten (10) Trading Days must have passed
since the most recent Block Purchase was completed. As used herein, the term
“Block Purchase Price” shall mean the lesser of (i) the lowest Sale Price of the
Common Stock on the Trading Day that a valid Block Purchase Notice was received
by the Buyer or (ii) the lowest Purchase Price during the previous fifteen (15)
Trading Days prior to the date that the valid Block Purchase Notice was received
by the Buyer.  


(d) Limitations on Purchases.


(i) Limitation on Beneficial Ownership. The Buyer shall not have the right or
the obligation to purchase shares of Common Stock under this Agreement to the
extent that after giving effect to such purchase the Buyer together with its
affiliates would beneficially own in excess of 9.9% of the outstanding shares of
the Common Stock following such purchase. For purposes hereof, the number of
shares of Common Stock beneficially owned by the Buyer and its affiliates or
acquired by the Buyer and its affiliates, as the case may be, shall include the
number of shares of Common Stock issuable in connection with a purchase under
this Agreement with respect to which the determination is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (1) a
purchase of the remaining Available Amount which has not been submitted for
purchase, and (2) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company (including, without limitation,
any notes or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Buyer and
its affiliates.  For purposes of this Section, in determining the number of
outstanding shares of Common Stock the Buyer may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other written communication by the
Company or its Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the reasonable written or oral request of the Buyer, the
Company shall promptly confirm orally and in writing to the Buyer the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to any purchases
under this Agreement by the Buyer since the date as of which such number of
outstanding shares of Common Stock was reported. Except as otherwise set forth
herein, for purposes of this Section 1(d)(i), beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.


 
 

--------------------------------------------------------------------------------

 
(ii) Company's Right to Suspend Purchases. The Company may, at any time, give
written notice (a " Daily Purchase Suspension Notice") to the Buyer suspending
Daily Purchases of Purchase Shares by the Buyer under this Agreement. The Daily
Purchase Suspension Notice shall be effective only for Daily Purchases that have
a Purchase Date later than one (1) Trading Day after receipt of the Daily
Purchase Suspension Notice by the Buyer. Any Daily Purchase by the Buyer that
has a Purchase Date on or prior to the first (1st) Trading Day after receipt by
the Buyer of a Daily Purchase Suspension Notice from the Company must be honored
by the Company as otherwise provided herein. Such Daily Purchase suspension
shall continue in effect until a revocation in writing by the Company, at its
sole discretion.


(iii) Purchase Price Floor. The Company shall not affect any sales under this
Agreement and the Buyer shall not have the right nor the obligation to purchase
any Purchase Shares under this Agreement on any Trading Day where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $0.25, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.


(e) Records of Purchases. The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any give time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Buyer and the Company.


(f) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.


(g) Compliance with Principal Market Rules. The Company shall not effect any
sale under this Agreement and the Buyer shall not have the right or the
obligation to purchase shares of Common Stock under this Agreement to the extent
that after giving effect to such purchase the "Exchange Cap" shall be deemed to
be reached. The "Exchange Cap" shall be deemed to have been reached if, at any
time prior to the shareholders of the Company approving the transaction
contemplated by this Agreement, upon a purchase under this Agreement, the
Purchase Shares issuable pursuant to such purchase would, together with all
Purchase Shares previously issued under this Agreement, exceed 2,716,159 shares
of Common Stock (19.99% of the 13,587,590 outstanding shares of Common Stock as
of the date of this Agreement). The Company may, but shall be under no
obligation to, request its shareholders to approve the transaction contemplated
by this Agreement. The Company shall not be required to issue any shares of
Common Stock under this Agreement if such issuance would breach the Company's
obligations under the rules or regulations of the Principal Market. 


 
 

--------------------------------------------------------------------------------

 


2. BUYER'S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:


(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Commitment Shares, (as defined in Section 4(f) hereof) (this Agreement and
the Commitment Shares  are collectively referred to herein as the "Securities"),
for its own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided
however, by making the representations herein, the Buyer does not agree to hold
any of the Securities for any minimum or other specific term.
 
(b) Accredited Investor Status. The Buyer is an "accredited investor" as that
term is defined in Rule 501(a)(3) of Regulation D.


(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.


(d) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer's right to rely
on the Company's representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.


(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(f) Transfer or Resale. The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.


 
 

--------------------------------------------------------------------------------

 
(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h) Residency. The Buyer is a resident of the State of Illinois.


(i) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 3b-3 of the Securities Exchange Act of 1934, as amended (the
"1934 Act")) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.




3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:


(a) Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns 50% or more of the voting stock or capital stock or other
similar equity interests) are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, "Material Adverse Effect" means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or (ii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 3(b) hereof). The Company has no Subsidiaries except as set forth on
Schedule 3(a).


(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the "Transaction
Documents"), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, except to comply with the Exchange
Cap, (iii) this Agreement has been, and each other Transaction Document shall be
on the Commencement Date, duly executed and delivered by the Company and (iv)
this Agreement constitutes, and each other Transaction Document upon its
execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies. The Board of Directors of the Company has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit C-1 attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any respect other
than by the resolutions set forth in Exhibit C-2 attached hereto regarding the
registration statement referred to in Section 4 hereof. The Company has
delivered to the Buyer a true and correct copy of the Signing Resolutions as
approved by the Board of Directors of the Company as certified by the Secretary
of the Company. No other approvals or consents of the Company’s Board of
Directors and/or shareholders is necessary under applicable laws and the
Company’s Certificate of Incorporation and/or Bylaws to authorize the execution
and delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.


 
 

--------------------------------------------------------------------------------

 
(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 75,000,000 shares of Common Stock, of which as of the
date hereof, 13,587,590 shares are issued and outstanding, no shares are held as
treasury shares, 1,662,500 shares are reserved for issuance pursuant to the
Company's stock option plans of which only approximately 859,086 shares remain
available for future grants and 15,154,009 shares are issuable and reserved for
issuance pursuant to securities (other than stock options issued pursuant to the
Company's stock option plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (ii) 5,000,000 shares of Preferred Stock, $0.01
par value, of which as of the date hereof 6153.51 shares of Series A preferred
stock, with a $2,430 per share liquidation preference 3471.15 shares of Series B
preferred stock with a $2,115.13 per share liquidation preference and 3159.31
shares of Series D preferred stock are issued and outstanding with a $1,000 per
share liquidation preference. All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. Except as
disclosed in Schedule 3(c), (i) no shares of the Company's capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement. The Company has furnished
to the Buyer true and correct copies of the Company's Certificate of
Incorporation, as amended and as in effect on the date hereof (the "Certificate
of Incorporation"), and the Company's By-laws, as amended and as in effect on
the date hereof (the "By-laws"), and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto.


(d) Issuance of Securities. The Commitment Shares have been duly authorized and,
upon issuance in accordance with the terms hereof, the Commitment Shares shall
be (i) validly issued, fully paid and non-assessable and (ii) free from all
taxes, liens and charges with respect to the issue thereof. 8,000,000 shares of
Common Stock have been duly authorized and reserved for issuance upon purchase
under this Agreement. 338,819 shares of Common Stock (subject to equitable
adjustment for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction) have been duly authorized and reserved for
issuance as Additional Commitment Shares in accordance with Section 4(f) this
Agreement. Upon issuance and payment therefor in accordance with the terms and
conditions of this Agreement, the Purchase Shares shall be validly issued, fully
paid and nonassessable and free from all taxes, liens and charges with respect
to the issue thereof, with the holders being entitled to all rights accorded to
a holder of Common Stock.


 
 

--------------------------------------------------------------------------------

 
(e) No Conflicts. Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively. Except as
disclosed in Schedule 3(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the 1933 Act or applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 3(e), all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence shall
be obtained or effected on or prior to the Commencement Date. Except as listed
in Schedule 3(e), since October 1, 2004, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.


(f) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since January 1, 2004, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the "SEC Documents"). As of their respective
dates (except as they have been correctly amended), the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates (except as they have been properly amended), the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as listed in Schedule 3(f), the Company has received no
notices or correspondence from the SEC since January 1, 2004. The SEC has not
commenced any enforcement proceedings against the Company or any of its
subsidiaries.


 
 

--------------------------------------------------------------------------------

 
(g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since June
30, 2005, there has been no material adverse change in the business, properties,
operations, financial condition or results of operations of the Company or its
Subsidiaries. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. As of the date of this Agreement, the Company has positive
stockholders’ equity and, upon receipt of the funds available through the
purchase by the Buyer of the Purchase Shares under this Agreement, will be
generally able to pay its debts as they become due.


(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, is set forth in Schedule 3(h).


(i) Acknowledgment Regarding Buyer's Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm's length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer's purchase of
the Securities. The Company further represents to the Buyer that the Company's
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.


(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Securities.


 
 

--------------------------------------------------------------------------------

 
(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(k), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 3(k), there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.


(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(m) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.


(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.


 
 

--------------------------------------------------------------------------------

 
(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.


(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.


(q) Transactions With Affiliates. Except as set forth on Schedule 3(q) and other
than the grant or exercise of stock options disclosed on Schedule 3(c), none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has an interest or is an officer,
director, trustee or partner.


(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities.


(s) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended; or made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.


 
 

--------------------------------------------------------------------------------

 


4. COVENANTS.


(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the 1934 Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file within twenty (20) Trading Days from the date hereof a new
registration statement covering only the sale of the Commitment Shares and at
least 8,000,000 Purchase Shares in accordance with the terms of the Registration
Rights Agreement between the Company and the Buyer, dated as of the date hereof
(“Registration Rights Agreement”). After such registration statement is declared
effective by the SEC, the Company agrees and acknowledges that any sales by the
Company to the Buyer pursuant to this Agreement are sales of the Company's
equity securities in a transaction that is registered under the 1933 Act.


(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Commitment Shares and any Purchase Shares to the Buyer under this
Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Buyer, in each case, under applicable securities or "Blue
Sky" laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.


(c) Notice of Variable Priced Financing. The Company agrees to provide to the
Buyer prior written notice (“Equity Financing Notice”) of any equity financing
(including any debt financing with an equity component) that the Company intends
to enter into involving the issuance of any equity securities of the Company or
any Subsidiary or securities convertible or exchangeable into or for equity
securities of the Company or any Subsidiary (including debt securities with an
equity component) which, in any case (i) are convertible into or exchangeable
for an indeterminate number of shares of common stock, (ii) are convertible into
or exchangeable for Common Stock at a price which varies with the market price
of the Common Stock, (iii) directly or indirectly provide for any "re-set" or
adjustment of the purchase price, conversion rate or exercise price after the
issuance of the security, or (iv) contain any "make-whole" provision based upon,
directly or indirectly, the market price of the Common Stock after the issuance
of the security, in each case, other than reasonable and customary anti-dilution
adjustments for issuance of shares of Common Stock at a price which is below the
market price of the Common Stock. Such Equity Financing Notice shall be
delivered to the Buyer five (5) Trading Days prior to the Company entering into
definitive documentation with respect to such equity financing, together with
copies of all proposed definitive documentation relating to such equity
financing.


(d) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock's authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Trading Day,
provide to the Buyer copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.


(e) Limitation on Short Sales and Hedging Transactions. The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) "short sale" (as such term is defined in
Rule 3b-3 of the 1934 Act) of the Common Stock or (ii) hedging transaction,
which establishes a net short position with respect to the Common Stock.


 
 

--------------------------------------------------------------------------------

 
(f) Issuance of Commitment Shares; Limitation on Sales of Commitment Shares.
Immediately upon the execution of this Agreement, the Company shall issue to the
Buyer 338,819 shares of Common Stock (the "Initial Commitment Shares").
Immediately at such time as the remaining Available Amount is $9,999,999 (i.e.,
the Buyer has purchased $10,000,001 of Purchase Shares), the Company shall issue
to the Buyer 338,819 shares of Common Stock (the "Second Initial Commitment
Shares"). In connection with each purchase of Purchase Shares hereunder, the
Company agrees to issue to the Buyer a number of shares of Common Stock (the
“Additional Commitment Shares” and together with the Initial Commitment Shares
and the Second Initial Commitment Shares, the “Commitment Shares”) equal to the
product of (x) 677,638 and (y) the Purchase Amount Fraction. The “Purchase
Amount Fraction” shall mean a fraction, the numerator of which is the Purchase
Amount purchased by the Buyer with respect to such purchase of Purchase Shares
and the denominator of which is Twenty Million Dollars ($20,000,000). The
Additional Commitment Shares shall be equitably adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction.
The Initial Commitment Shares shall be issued in certificated form and (subject
to Section 5 hereof) shall bear the following restrictive legend:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.


The Buyer agrees that the Buyer shall not transfer or sell the Initial
Commitment Shares and the first 338,819 Additional Commitment Shares issued to
the Buyer until the earlier of 250 Trading Days from the date hereof or the date
on which this Agreement has been terminated and shall not sell the Second
Initial Commitment Shares and the last 338,819 Additional Commitment Shares
issued to the Buyer until the earlier of 500 Trading Days from the date hereof
or the date on which this Agreement has been terminated, provided, however, that
such restrictions shall not apply: (i) in connection with any transfers to or
among affiliates (as defined in the 1934 Act), (ii) in connection with any
pledge in connection with a bona fide loan or margin account, (iii) in the event
that the Commencement does not occur on or before January 31, 2006, due to the
failure of the Company to satisfy the conditions set forth in Section 7 or (iv)
if an Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default, including any failure by the
Company to timely issue Purchase Shares under this Agreement. Notwithstanding
the forgoing, the Buyer may transfer Commitment Shares to a third party in order
to settle a sale made by the Buyer where the Buyer reasonably expects the
Company to deliver Purchase Shares to the Buyer under this Agreement so long as
the Buyer maintains ownership of the same overall number of shares of Common
Stock by "replacing" the Commitment Shares so transferred with Purchase Shares
when the Purchase Shares are actually issued by the Company to the Buyer.


 
 

--------------------------------------------------------------------------------

 
(g) Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer's due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in connection with (i) the filing of the registration statement
described in Section 4(a) hereof and (ii) the Commencement. Each party hereto
agrees not to disclose any Confidential Information of the other party to any
third party and shall not use the Confidential Information for any purpose other
than in connection with, or in furtherance of, the transactions contemplated
hereby. Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. Each party agrees to maintain the secrecy of any
Confidential Information in accordance with the terms of the Mutual
Nondisclosure Agreement between the parties dated October 3, 2005.


(h) Participation Rights. For a period of 12.5 months from the date of this
Agreement, the Company hereby grants to the Buyer a right to participate in the
purchase of any New Securities (as defined below) that the Company may, from
time to time, propose to issue and sell in connection with any financing
transaction, as follows. Not later than 5 Trading Days prior to the execution of
any definitive documentation relating to the sale of any New Securities to any
person or entity other than the Buyer or an Affiliate of the Buyer (a “New
Person”), the Company shall deliver written notice to Buyer of its intent to
enter into any such transaction, describing the New Person and the type of New
Securities in reasonable detail, and attaching to such notice copies of such
definitive documentation. The Buyer shall have 10 Trading Days after receipt of
such notice to purchase 12.5% of such New Securities or any portion thereof, at
the price and on the terms specified in such notice by giving written notice to
the Company specifying the amount of New Securities to be purchased by the
Buyer. In the event the Company has not sold such New Securities to the New
Person within 10 Trading Days after notice thereof to the Buyer, the Company
shall not thereafter issue or sell any New Securities to any New Person without
first again complying with this Section. “New Securities” shall mean any shares
of Common Stock, preferred stock or any other equity securities of the Company
or securities convertible or exchangeable for equity securities of the Company,
provided, however, that New Securities shall not include, (i) shares of Common
Stock issuable upon conversion, redemption, exercise of or as dividends for any
securities outstanding as of the date hereof, (ii) shares, options or warrants
for Common Stock granted to officers, directors and employees of the Company
pursuant to stock option plans approved by the Board of Directors of the
Company, (iii) shares of Common Stock or securities convertible or exchangeable
for Common Stock issued pursuant to the acquisition of another company by
consolidation, merger, or purchase of all or substantially all of the assets of
such company or (iv) shares of Common Stock or securities convertible or
exchangeable into shares of Common Stock issued in connection with a strategic
transaction involving the Company and issued to an entity or an affiliate of
such entity that is engaged in the same or substantially related business as the
Company. The Buyer rights hereunder shall not prohibit or limit the Company from
selling any New Securities so long as the Company makes the same offer to the
Buyer as provided herein. Otherwise the Company shall be prohibited from selling
any New Securities to any New Person until it fully complies herewith.




5. TRANSFER AGENT INSTRUCTIONS.


Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the Initial Commitment Shares. On the
Commencement Date, the Company shall cause any restrictive legend on the Initial
Commitment Shares to be removed and all of the Purchase Shares and Commitment
Shares, to be issued under this Agreement shall be issued without any
restrictive legend unless the Buyer expressly consents otherwise. The Company
shall issue irrevocable instructions to the Transfer Agent, and any subsequent
transfer agent, to issue Purchase Shares in the name of the Buyer for the
Purchase Shares (the "Irrevocable Transfer Agent Instructions"). The Company
warrants to the Buyer that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 5, will be given by the Company
to the Transfer Agent with respect to the Purchase Shares and that the
Commitment Shares and the Purchase Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the Registration Rights Agreement subject to the provisions of
Section 4(f) in the case of the Commitment Shares.


 
 

--------------------------------------------------------------------------------

 


6. CONDITIONS TO THE COMPANY'S OBLIGATION TO COMMENCE SALES OF SHARES OF COMMON
STOCK.


The obligation of the Company hereunder to commence sales of the Purchase Shares
is subject to the satisfaction of each of the following conditions on or before
the Commencement Date (the date that sales begin) and once such conditions have
been initially satisfied, there shall not be any ongoing obligation to satisfy
such conditions after the Commencement has occurred; provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:


(a) The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.


(b) Subject to the Company's compliance with Section 4(a), a registration
statement covering the sale of all of the Commitment Shares and at least
8,000,000 Purchase Shares shall have been declared effective under the 1933 Act
by the SEC and no stop order with respect to the Registration Statement shall be
pending or threatened by the SEC.


(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Commencement Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Commencement Date.




7. CONDITIONS TO THE BUYER'S OBLIGATION TO COMMENCE PURCHASES OF SHARES OF
COMMON STOCK.


The obligation of the Buyer to commence purchases of Purchase Shares under this
Agreement is subject to the satisfaction of each of the following conditions on
or before the Commencement Date (the date that sales begin) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:


(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer.


(b) The Company shall have issued to the Buyer the Initial Commitment Shares and
shall have removed the restrictive transfer legend from the certificate
representing the Initial Commitment Shares.


 
 

--------------------------------------------------------------------------------

 
(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market.


(d) The Buyer shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto.


(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit B.


(f) The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit C which shall be in full force
and effect without any amendment or supplement thereto as of the Commencement
Date.


(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, at least 8,000,000 shares of Common
Stock and (B) as Additional Commitment Shares in accordance with Section 4(f)
hereof, 338,819 shares of Common Stock.


(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been delivered to and acknowledged in writing by the Company and the
Company's Transfer Agent.


(i) The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Nevada issued by
the Secretary of State of the State of Nevada as of a date within ten (10)
Trading Days of the Commencement Date.


(j) The Company shall have delivered to the Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Nevada within ten (10) Trading Days of the Commencement Date.


(k) The Company shall have delivered to the Buyer a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D.


(l) A registration statement covering the sale of all of the Commitment Shares
and at least 8,000,000 Purchase Shares shall have been declared effective under
the 1933 Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC. The Company shall have
prepared and delivered to the Buyer a final form of prospectus to be used by the
Buyer in connection with any sales of any Commitment Shares or any Purchase
Shares. The Company shall have made all filings under all applicable federal and
state securities laws necessary to consummate the issuance of the Commitment
Shares and the Purchase Shares pursuant to this Agreement in compliance with
such laws.


 
 

--------------------------------------------------------------------------------

 
(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred.


(n) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
shareholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities.


(o) The Company shall have provided the Buyer with the information requested by
the Buyer in connection with its due diligence requests made prior to, or in
connection with, the Commencement, in accordance with the terms of Section 4(g)
hereof.




8. INDEMNIFICATION.


In consideration of the Buyer's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.




 
 

--------------------------------------------------------------------------------

 
9. EVENTS OF DEFAULT.


An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:


(a) while any registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
such registration statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Buyer for
sale of all of the Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of ten (10) consecutive
Trading Days or for more than an aggregate of thirty (30) Trading Days in any
365-day period;


(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Trading Days;


(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not within 2 Trading Days thereafter
trading on the New York Stock Exchange, the Nasdaq National Market, the American
Stock Exchange or the Nasdaq OTC Bulletin Board;


(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Buyer within five (5) Trading Days after the applicable Purchase Date which
the Buyer is entitled to receive;


(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Trading Days;


(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law ;


(g) if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due;


(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary;


(i) a material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries; or


(j) if at any time after the Commencement Date, the "Exchange Cap" is reached.
(The "Exchange Cap" shall be deemed to be reached at such time if, upon
submission of a Purchase Notice under this Agreement, the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue under this Agreement without breaching the Company's
obligations under the rules or regulations of the Principal Market).


In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the
Purchase Price Floor, the Buyer shall not be obligated to purchase any shares of
Common Stock under this Agreement. If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) shall affect the Company's or the Buyer's
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.


 
 

--------------------------------------------------------------------------------

 


10. CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a) “1933 Act” means the Securities Act of 1933, as amended.


(b) “Available Amount” means initially Twenty Million Dollars ($20,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount each time the
Buyer purchases shares of Common Stock pursuant to Section 1 hereof.


(c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.


(d) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.


(e) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible or electronic objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within
fifteen (15) business days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.


 
 

--------------------------------------------------------------------------------

 
(f) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


(g) “Maturity Date” means the date that is 500 Trading Days (25 Monthly Periods)
from the Commencement Date.


(h) “Monthly Period” means each successive 20 Trading Day period.
(i) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(j) “Principal Market” means the Nasdaq Capital Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the Nasdaq
National Market, the Nasdaq OTC Bulletin Board, the New York Stock Exchange or
the American Stock Exchange, then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.


(k) “Purchase Amount” means the portion of the Available Amount to be purchased
by the Buyer pursuant to Section 1 hereof.


(l) “Purchase Date” means the actual date that the Buyer is to buy Purchase
Shares pursuant to Section 1 hereof.


(m) “Purchase Price” means, as of any Trading Day the lower of the (A) the
lowest Sale Price of the Common Stock on such Trading Day and (B) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the twelve (12) consecutive Trading Days ending on the Trading Day immediately
preceding such date of determination (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).


(n) “Sale Price” means, for any security as of any date, any trade price for
such security on the Principal Market as reported by the Principal Market, or,
if the Principal Market is not the principal securities exchange or trading
market for such security, the trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by the Principal Market.


(o) “SEC” means the United States Securities and Exchange Commission.


(q) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.


(r) “Trading Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.




 
 

--------------------------------------------------------------------------------

 
11. MISCELLANEOUS.


(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.


(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement; Amendments. With the exception of the Mutual Nondisclosure
Agreement between the parties dated as of October 3, 2005, this Agreement
supersedes all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. Any provision of this Agreement may be amended or modified by mutual
agreement of the Company and the Buyer, and any provision hereof may be waived
only by the party against whom enforcement is sought. The Company acknowledges
and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in this Agreement.


 
 

--------------------------------------------------------------------------------

 
(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:


If to the Company:
GlycoGenesys, Inc.
31 St. James Avenue, 8th Floor
Boston, Massachusetts 02116
Telephone: 617-422-0674
Facsimile: 617-422-0675
Attention:  William O. Fabbri


With a copy to:
Torys LLP
Suite 3000
79 Wellington Street West
Box 270, TD Centre
Toronto Ontario M5K 1N2 Canada
Telephone: (416) 865-7373
Facsimile:  (416) 865-7380
Attention:  Cheryl Reicin, Esq,


If to the Buyer:
Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Telephone: 312-644-6644
Facsimile: 312-644-6244
Attention: Steven G. Martin


If to the Transfer Agent:
Computershare Investor Services
350 Indiana St., Suite 800
Golden, CO 80401
Telephone:  (303) 262-0714
Facsimile: (303) 262-0700
Attention:  Kathy Kinard


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.


 
 

--------------------------------------------------------------------------------

 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.


(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


(i) Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby. The Buyer shall approve such public disclosure or raise objections
within 2 Trading Days of receipt from the Company. The Company agrees and
acknowledges that its failure to fully comply with this provision constitutes a
material adverse effect on its ability to perform its obligations under this
Agreement.


(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k) Termination. This Agreement may be terminated only as follows:


(i) By the Buyer any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company's or the Buyer's
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.


(ii) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without liability of any party to any other party.


(iii) In the event that the Commencement shall not have occurred on or before
January 31, 2006, due to the failure to satisfy the conditions set forth in
Sections 6 and 7 above with respect to the Commencement (and the nonbreaching
party's failure to waive such unsatisfied condition(s)), the nonbreaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.


(iv) If by the Maturity Date (including any extension thereof by the Company
pursuant to Section 10(g) hereof), for any reason or for no reason the full
Available Amount under this Agreement has not been purchased as provided for in
Section 1 of this Agreement, by the Buyer without any liability or payment to
the Company.


 
 

--------------------------------------------------------------------------------

 
(v)  At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability or payment to the Buyer. The Company Termination
Notice shall not be effective until one (1) Trading Day after it has been
received by the Buyer.


(vi) This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party.


Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 11, shall survive the Commencement and any
termination of this Agreement. No termination of this Agreement shall affect the
Company's or the Buyer's rights or obligations (i) under the Registration Rights
Agreement which shall survive any such termination or (ii) under this Agreement
with respect to pending purchases and the Company and the Buyer shall complete
their respective obligations with respect to any pending purchases under this
Agreement.


(l) No Financial Advisor, Placement Agent, Broker or Finder. The Buyer
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Buyer harmless against, any liability, loss
or expense (including, without limitation, attorneys' fees and out of pocket
expenses) arising in connection with any such claim.


(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


(n) Remedies, Other Obligations, Breaches and Injunctive Relief. The Buyer’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Buyer under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Buyer contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit the
Buyer's right to pursue actual damages for any failure by the Company to comply
with the terms of this Agreement. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Buyer and that
the remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Buyer
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.


(o) Changes to the Terms of this Agreement. This Agreement and any provision
hereof may only be amended by an instrument in writing signed by the Company and
the Buyer. The term "Agreement" and all reference thereto, as used throughout
this instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.


(p) Enforcement Costs. If: (i) this Agreement is placed by the Buyer in the
hands of an attorney for enforcement or is enforced by the Buyer through any
legal proceeding; or (ii) an attorney is retained to represent the Buyer in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Buyer in any other proceedings whatsoever
in connection with this Agreement, then the Company shall pay to the Buyer, as
incurred by the Buyer, all reasonable costs and expenses including attorneys'
fees incurred in connection therewith, in addition to all other amounts due
hereunder; provided, however, in the case of clause (i) or (iii) that if the
Buyer is unsuccessful in the pursuit of the claims or issues raised by the
Buyer, the Buyer shall repay to the Company all amounts paid to the Buyer
pursuant to this Section 11(p).


(q) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.






* * * * *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.






THE COMPANY:


GLYCOGENESYS, INC.


By:/s/ John W. Burns__________
Name: John W. Burns
Title: Senior Vice President and Chief Financial Officer  




BUYER:


FUSION CAPITAL FUND II, LLC
BY: FUSION CAPITAL PARTNERS, LLC
BY: SGM HOLDINGS CORP.


By:/s/ Steven G. Martin_________
Name: Steven G. Martin
Title: President







 
 

--------------------------------------------------------------------------------

 

 